Citation Nr: 1002106	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-16 341	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
30 percent for right shoulder strain with instability prior 
to December 1, 2006.

3.  Entitlement to an initial disability rating in excess of 
30 percent for right shoulder strain with instability, status 
post right Bankart repair, after February 1, 2007.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2001 to 
November 2005, including service in Kuwait and Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Winston-Salem, North Carolina.  Jurisdiction was subsequently 
transferred to the RO in St. Petersburg, Florida.

At the onset, the Board notes that the Veteran's claim for an 
increased rating for his right shoulder disability arises 
from a disagreement with a January 2006 rating decision that 
granted service connection and assigned a 10 percent 
disability rating.  In an April 2007 rating decision, the RO 
increased his rating to 30 percent, dating back to the grant 
of service connection, and also assigned a temporary 100 
percent disability rating, effective December 1, 2006, 
through January 31, 2007, because the Veteran underwent 
surgery on his right shoulder.   

The issue of entitlement to an initial disability rating in 
excess of 30 percent for right shoulder strain with 
instability, status post right Bankart repair, after February 
1, 2007, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's PTSD has 
been reflective of disturbances of mood; his symptoms do not 
more nearly approximate occupational and social impairment 
with reduced reliability and productivity.

2.  Prior to December 1, 2006, the Veteran's right shoulder 
disability was manifested by complaints of pain and frequent 
dislocation; fibrous union of the humerus and limitation of 
motion of the right arm to midway between the side and 
shoulder level, have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 
(DC) 9411 (2009).  

2.  Prior to December 1, 2006, the criteria for a rating in 
excess of 30 percent for right shoulder strain with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.69, 4.71a, DC 5201, 5202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

In this case, the Veteran's claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, after a careful review of the 
file, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records, and the Veteran 
submitted statements and private medical evidence on his 
behalf.  Moreover, specific VA medical examinations pertinent 
to the issues on appeal were obtained.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for PTSD and his 
right shoulder disability.  As such, the claims require 
consideration of the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  PTSD

In order to be entitled to the next-higher 50 percent rating 
for PTSD, the evidence should demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2009). 

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms more nearly 
approximate the rating criteria for the next-higher 50 
percent evaluation.  In this regard, the Board finds it 
significant that the Veteran has asserted difficulty in 
establishing and maintaining effective work and social 
relationships.  For example, in a February 2006 private 
psychological evaluation, it was reported that he manifested 
symptoms of avoidance and that his condition made it 
difficult for him "to maintain concentration which is 
necessary if he is to complete his course of study and seek 
work as a contractor." 

Moreover, with regard to social relationships, the Board 
acknowledges that the Veteran also reported feelings of 
distancing himself from others during the private 
psychological evaluation.  In this regard, he stated that he 
once attempted to kill his father during a family argument.  
In addition, during the February 2006 evaluation, his mother 
indicated that he seemed to have made no new friends since 
his return from Iraq.  

Given the Veteran's noted problems with employment and social 
relationships, which are consistent with his reported 
feelings of estrangement, the Board finds that difficulty in 
establishing and maintaining social and work relationships 
has been shown.

Moreover, the Board acknowledges that the evidence 
demonstrates disturbances of motivation and mood.  Namely, 
the September 2005 VA examination demonstrated mild 
depression, anxiety, and irritability.  Moreover, although he 
denied being depressed in February 2006 VA treatment reports, 
his private examiner found that, with regard to Axis IV of 
his diagnosis, he demonstrated "difficulty maintaining 
control over anger and irritability."   

The Board has also considered the Veteran's GAF scores of 40 
and 60, which indicate major to moderate overall disability 
impairment.  These GAF scores demonstrate more than a mild to 
moderate impairment, and, as such, the Board finds them to be 
more consistent with a disability rating in excess of 30 
percent. Given his demonstrated mood swings and difficulty 
maintaining relationships occupationally and socially, as 
well has his major to moderate GAF scores, the Board finds 
that a disability rating of 50 percent is warranted in this 
case.

In order to be entitled to the next-higher 70 percent rating, 
the evidence must show occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

Here, the Board finds that the weight of the evidence does 
not more nearly approximate the next-higher 70 percent 
evaluation.    

First, the evidence does not demonstrate spatial 
disorientation or that the Veteran's speech was either 
impaired or illogical.  In this regard, a September 2005 VA 
examination indicated that his speech was normal and that he 
was spontaneous and logical, without flight of ideas or loose 
association.  Moreover, it was noted that his fund of 
information and judgment were "good" and that his insight 
was "fair."  

Additionally, suicidal ideation has not been shown.  Thoughts 
of suicide were expressly denied by the Veteran in the 
September 2005 VA examination.  

Nor does the evidence demonstrate that the Veteran engaged in 
obsessional rituals that interfered with daily living.  
Instead, the September 2005 examination indicated that he was 
capable of performing his daily activities, including 
handling financial matters, and made no mention of 
obsessional rituals.  

Moreover, the evidence does not indicate that the Veteran 
neglected his personal appearance and hygiene.  During a 
February 2005 treatment report, it was noted that he was 
"neatly groomed and dressed."  The claims file is otherwise 
without reports of any failure on his part to maintain his 
personal appearance and hygiene.  

Next, a review of the evidence of record further demonstrates 
that the Veteran is not unable to establish and maintain 
effective relationships due to PTSD.  While it is 
acknowledged that the Veteran has difficulty in maintaining 
and establishing occupational and social relationships as 
discussed above, the evidence does not show that he is unable 
to do so.  In this regard, it was expressly reported in the 
September 2005 VA examination that "[h]e generally gets 
along okay with coworkers and supervisors."  Moreover, he 
also reported that he still went out with friends, going out 
to eat or to the movies, and that he got along fairly well 
with other people. 

Moreover, it has not been demonstrated that the Veteran has 
difficulty in adapting to stressful circumstances, such as in 
a work or work-like setting.  According to the September 2005 
VA examination, as well as the February 2006 private 
psychological evaluation, the Veteran was able to attend 
school while working part-time.  Importantly, despite the 
fact that he reported that his condition made it difficult 
for him "to maintain concentration which is necessary if he 
is to complete his course of study and seek work as a 
contractor," there was no indication that the Veteran could 
not cope with the stress of either his job or his education.

Next, the Board also finds that the evidence does not support 
a finding of near-continuous depression.  While the September 
2005 VA examination noted that the Veteran had "mild 
depression," he expressly denied feelings of depression in 
February 2006 VA treatment reports.  Accordingly, near-
continuous depression has not been shown.  

However, given the Veteran's repeated complaints of 
irritability and anger issues, the Board finds that impaired 
impulse control is demonstrated by the evidence.  
Irritability and anger were noted in both the September 2005 
VA examination and February 2006 private psychological 
evaluation.  Moreover, impaired impulse control was 
demonstrated when he attempted to kill his father during a 
family argument. 

Overall, though, due to the absence of more serious 
symptomatology (such as suicidal ideations, impaired or 
illogical speech, spatial disorientation, hygienic problems, 
an inability to maintain relationships, obsessional rituals, 
and difficulty adapting to stressful circumstances), the 
Veteran's current symptoms do not demonstrate a disability 
picture more nearly approximating the next-higher 70 percent 
evaluation under DC 9411.    

In consideration of the above, the Board finds that Veteran's 
symptoms more nearly approximate the rating criteria for a 50 
percent rating, but no higher, for PTSD.  His appeal is 
granted to this extent.  The Board has further considered the 
entire period of claim and further finds that the assignment 
of different ratings for different periods of time during the 
claim period is not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

II.  Right Shoulder Strain with Instability Prior to December 
1, 2006

In addition to regulations pertaining to increased-rating 
claims discussed above, the Board acknowledges that in 
evaluating musculoskeletal disabilities, consideration must 
be given to additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  

For the time period prior to December 1, 2006, the Veteran's 
right shoulder disability is rated as 30 percent disabling 
under DC 5202 for other impairment of the humerus.  
Significantly, the provisions of 38 C.F.R. § 4.71a expressly 
provide for the application of different rating criteria 
depending upon whether a Veteran's minor (non-dominant) or 
major (dominant) side is being evaluated.  See 38 C.F.R. 
§ 4.69 (2009).  Because the Veteran in this case is right-
hand dominant, his right shoulder disability affects his 
major, dominant side.  

Accordingly, in order to warrant a higher schedular rating 
for the Veteran's right shoulder disability under DC 5202, 
the evidence must demonstrate fibrous union of the humerus.  
38 C.F.R. § 4.71a, DC 5202.  However, the September 2005 VA 
examination indicated "normal" X-ray findings.  
Importantly, similar findings were noted in February 2006, 
during which time X-ray results revealed "no significant 
osseous, articular or soft tissue abnormality."  Moreover, 
MRI results from July 2006 did not address any findings 
related to a "fibrous union," despite the fact that other 
abnormalities, such as subscapularis tendonitis, were 
identified and discussed.  Accordingly, the Board finds that 
a schedular increase under DC 5202 is not warranted.

Other potentially applicable DCs that provide for separate 
evaluations include DC 5200 and DC 5201.  In this case, while 
there is no evidence of ankylosis of the scapulohumeral 
articulation in order to warrant a separate rating under DC 
5200, the September 2005 VA examiner stated that the Veteran 
was limited in abduction to 90 degrees, with the onset of 
pain at 80 degrees.  Normal ranges of motion of the shoulder 
are flexion (forward elevation) from 0 degrees to 180 
degrees, abduction from 0 degrees to 180 degrees, external 
rotation from 0 degrees to 90 degrees, and internal rotation 
from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Under 38 C.F.R. § 4.71a, DC 5201, for a major (dominant) 
joint, a minimum 20 percent rating is warranted for 
limitation of motion at the shoulder level (i.e., motion 
limited to 90 degrees).  A higher 30 percent rating requires 
motion limited to midway between the side and shoulder level 
(i.e., motion limited from 45 to 90 degrees).  

Here, as the September 2005 VA examination demonstrated that 
the Veteran was able to perform abduction to 80 degrees 
before the onset of pain, a 20 percent rating, and no higher, 
is warranted under this provision.  In this regard, that the 
Board has also considered whether there is any additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, in being able to perform a majority of activities of 
daily living, as well as the fact that he demonstrated 
abduction from 0 to 80 degrees without pain, the Board finds 
that he has significant range of motion in the right shoulder 
notwithstanding these additional complaints.  For these 
reasons, the Board finds that the evidence does not show a 
limitation of motion that more nearly approximates a 
compensable rating based upon limitation of motion of the 
shoulder, even with consideration of the DeLuca factors.  

In conclusion, for the time period prior to December 1, 2006, 
the Board finds that the Veteran's right shoulder strain with 
instability, as it is evaluated for symptoms associated with 
instability under DC 5202, does not more nearly approximate 
the criteria required for a higher disability rating under 
this provision.  

With respect to both of the Veteran's increased rating 
claims, (entitlement to a rating in excess of 30 percent for 
PTSD and for his right shoulder disability), the Board has 
also carefully considered his statements asserting that his 
disabilities are is of such a severity so as to warrant a 
higher rating.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Moreover, the Board acknowledges his belief that his 
symptoms are of such severity as to warrant a higher rating; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disabilities are evaluated, more probative 
than the Veteran's assessment of the severity of his 
disabilities.

Further, the Board finds that the examinations of record were 
adequate for rating purposes.  In this regard, there is no 
indication that the examiners were not fully aware of his 
past medical history or that they misstated any relevant 
fact.  The Board thus finds these findings to be of great 
probative value in the assessment of the severity of his 
service-connected disabilities.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
of Appeals for Veterans Claims (Court) held that a claim for 
a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.    However, in this case, the evidence 
indicates that he is employed part time (see occupational 
history described in the September 2005 VA examination and 
February 2006 private psychological evaluation).  
Accordingly, as TDIU has not been reasonably raised by the 
evidence of record or expressly by the Veteran himself, the 
Board finds that the provisions of 38 C.F.R. § 4.16 are not 
for application in this case. 

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, for the applicable time periods on appeal, the 
evidence does not demonstrate frequent periods of 
hospitalization related to PTSD and his right shoulder 
disorder.  Further, the record weighs against a finding of 
occupational impairment or average industrial impairment that 
is in excess of that contemplated by the assigned rating.  In 
evaluating his occupational impairment, the Board recognizes 
that he was able to maintain part-time employment while 
simultaneously attending school.

Moreover, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability 
pictures are contemplated by the rating schedules, and the 
assigned schedular evaluation evaluations are, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted.  


ORDER

A rating in excess of 50 percent for PTSD is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

A rating in excess of 30 percent for right shoulder strain 
with instability prior to December 1, 2006, is denied.


REMAND

Unfortunately, with respect to the Veteran's claim for 
entitlement to an increased rating for right shoulder strain 
with instability, status post right Bankart repair, after 
February 1, 2007, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

Initially, pursuant to the medical history provided at the 
most recent September 2007 VA examination, the Veteran 
reported undergoing a second right shoulder surgery in August 
2007 at Golf Breeze.  However, it does not appear that the RO 
contemplated this information or attempted to obtain 
pertinent records from this facility.  Accordingly, because 
it appears that there may be additional outstanding records 
that may contain information pertinent to the Veteran's 
claim, the Board finds that efforts to obtain those records 
should be made on remand.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Moreover, a new VA medical examination is required.  The 
Board acknowledges that there is a September 2007 VA 
examination of record but finds that this examination is not 
sufficient to fulfill the VA's duty to assist.  Importantly, 
this examination was unable to evaluate the current level of 
the Veteran's right shoulder disability.  Instead, it was 
noted that range of motion testing was not able to be 
performed given the fact that his right shoulder was in a 
sling and that he was having significant difficulty moving 
the shoulder.  The examiner expressly indicated that 
"[e]xamination was not done at this time due to the recent 
surgery and his shoulder being in the recovery stage.  
Recommend a follow up evaluation for range of motion of the 
right shoulder in four months."  

While it does appear that another VA examination was 
scheduled in May 2009, VA records reflect that the Veteran 
failed to report.  However, under 38 C.F.R. § 3.655 (2009), 
any failure to report should be examined to determine whether 
good cause existed for failing to report for such examination 
before the claim is decided based on the remaining evidence 
of record.  Moreover, in addition to the requirement of 
addressing whether good cause is shown, when a Veteran fails 
to report for an examination, VA's attempts to examine to 
examine the Veteran must be documented.  See M21-1MR, Part 
III, Subpart iv, Chapter 3, Section B 15(f).  Additionally, 
when a future examination is cancelled, a VA Form 21-2507a 
must be completed and signed and dated by a service 
representative.  See M21-1MR, Part III, Subpart iv, Chapter 
8, Section E 16(c).

Here, not only was there an omission of any discussion of 
good cause, the claims file does not contain adequate 
documentation of VA's attempts to examine the Veteran or 
provide a signed and dated VA Form 21-2507a regarding the 
cancellation of such examination.  It is also unclear whether 
a notice letter was ever sent to the Veteran advising him of 
the time, date, and location of the examination scheduled for 
May 2009, much less the repercussions for failing to report 
without good cause shown. 

Accordingly, additional efforts are needed to comply with 
VA's duty to assist.  On remand, the RO should pursue 
whatever reasonable options may be available to provide the 
Veteran with a medical examination.  Documentation of VA's 
attempts to examine the Veteran should be included in the 
claims file.  Additionally, if he fails to report, the RO 
must consider whether good cause has been shown. Moreover, as 
discussed above, if the VA examination is cancelled, the 
service representative should provide a signed and dated VA 
Form 21-2307a.

Accordingly, the case is REMANDED for the following actions:    

1.  With any necessary assistance from the 
Veteran, the RO shall attempt to obtain 
all of the treatment records from Golf 
Breeze that relate to his right shoulder 
disability.  All attempts to obtain these 
records should be documented.

2.  The RO shall then schedule the Veteran 
for an appropriate VA examination to 
evaluate the severity of his right shoulder 
disability.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary testing should 
be undertaken.  All opinions are to be 
accompanied by a clear rationale consistent 
with the evidence of record.   

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this remand and to cooperate in the 
development of his case.  The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim.  38 C.F.R. § 3.158, 3.655 
(2009).  

3.  Finally, readjudicate the Veteran's 
claim of entitlement to a rating in excess 
of 30 percent for right shoulder strain 
with instability, status post right 
Bankart repair, after February 1, 2007.  
If any benefits sought on appeal remains 
denied, the Veteran should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


